AGREEMENT TO WAIVE COMPLIANCE

WITH REPRESENTATIONS AND WARRANTIES




AGREEMENT, dated September 21, 2006, between Moscow CableCom Corp., a Delaware
corporation (the “Company”), and each of the parties executing a counterpart of
this Agreement (the “Investors”).




WHEREAS, the Company and each of the Investors are contemplating the execution
of a subscription agreement (the “Subscription Agreement”) between the Company
and each Investor, providing that the Company will issue and sell up to 4
million units (the “Units”) to the Investors, each Unit consisting of one share
of the Company’s common stock, $0.01 par value, and one-half common stock
purchase warrant, in a private placement pursuant to Rule 506 of Regulation D
under the Securities Act of 1933, as amended (the “Securities Act”); and




WHEREAS, the Company and certain Investors have previously entered into a
subscription agreement, dated May 5, 2006 (the “Existing Subscription
Agreement”), pursuant to which the Company issued and sold an aggregate of
2,438,684 Units for consideration in the amount of $20,174,013; and




WHEREAS, the Audit Committee of Company’s Board of Directors has determined that
the Company’s previously issued financial statements for the second and third
quarters of 2005, the year ended December 31, 2005, and the first quarter of
2006 (the “Restatement Periods”) should no longer be relied upon, because of
errors in the Company’s accounting for deferred income taxes, and that the
Company’s financial statements for the Restatement Periods need to be restated;
and




WHEREAS, each of the Investors acknowledges and agrees that, as a result of the
determination by the Audit Committee of Company’s Board of Directors that the
previously issued financial statements of the Company for the Restatement
Periods should no longer be relied upon, (i) the Company cannot determine
whether or not the Company’s representations and warranties, relating to the
matters described in Section 1(a) through (e) below which are contained in the
Subscription Agreement, are accurate, true or correct, and (ii) the Company’s
representation and warranties relating to the matters described in Section 1(a)
through (e) below which are contained in the Existing Subscription Agreement are
not accurate, true and correct; and




WHEREAS, notwithstanding the foregoing, each of the Investors and the Company
wish to proceed with the execution of the Subscription Agreement and the
consummation of the transactions contemplated thereby.

 

NOW, THEREFORE, for good and valuable consideration the sufficiency of which is
hereby acknowledged, the Company and each of the Investors hereby agree as
follows:




1.

Notwithstanding any provision of the Subscription Agreement or the Existing
Subscription Agreement to the contrary, each of the Investors hereby waives, on
behalf of itself, its successors, assigns, employees, officers, directors and
beneficial shareholders (collectively,





“Affiliates”), any default or breach by the Company with respect to its
representations and warranties contained in the Subscription Agreement  and in
the Existing Subscription Agreement relating to: (a) the failure of any report
(the “Restatement SEC Reports”) relating to the Restatement Periods which has
been filed by the Company with the Securities and Exchange Commission (the
“SEC”) prior to the date hereof to comply with the applicable provisions of the
Securities Act or the Securities Exchange Act of 1934, as amended; (b) the
inclusion in any of the Restatement SEC Reports, or in any statement or
certification contained in or accompanying any Restatement SEC Report in
accordance with Sections 302 and 906 of the Sarbanes-Oxley Act of 2002, of any
untrue statement of material fact or the omission of a material fact required to
be stated therein or necessary in order to make the statements therein, in light
of the circumstances under which they were made, not misleading; (c) the failure
of the financial statements included in the Restatement SEC Reports to present
fairly the consolidated financial position and results of operations of the
Company and its subsidiaries as of the dates thereof or for the periods covered
thereby; (d) the failure to prepare the financial statements included in the
Restatement SEC Reports in accordance with United States generally accepted
accounting principles and practices applied on a basis consistent with the past
practices of the Company; and (e) the violation of any Federal, State or local
law as a result of the determination by the Audit Committee of the Company’s
Board of Directors that the previously issued financial statements of the
Company for the Restatement Periods should no longer be relied upon




2.

Each of the Investors hereby covenants and agrees, on behalf of itself and its
Affiliates, not to bring any suit, in law or in equity, before any court
wherever located, against the Company, its officers, directors, shareholders,
outside legal counsel and independent auditing firm, relating to any and all
causes of action, demands, claims, losses or damages, of any nature whatsoever,
including, but not limited to, any claim for negligence, which such Investor or
its Affiliates may now have or have in the future, relating in any way to the
Company’s compliance with its representations and warranties, contained in the
Subscription Agreement  and in the Existing Subscription Agreement, with respect
to the matters described in Section 1(a) through (e) above.




3.

Each of the Investors hereby agrees, on behalf of itself and its Affiliates, to
fully release and hold harmless the Company, its officers, directors and
shareholders from any and all causes of action, demands, claims, losses or
damages, of any nature whatsoever, including, but not limited to, any claim for
negligence, which such Investor or its Affiliates may now have or have in the
future, relating in any way to the Company’s compliance with its representations
and warranties, contained in the Subscription Agreement  and in the Existing
Subscription Agreement, with respect to the matters described in Section 1(a)
through (e) above.




4.

Each of the Investors hereby acknowledges and agrees that the Company has relied
on each Investor’s execution of this Agreement, and on each Investor’s covenants
pursuant to this Agreement as provided for in Sections 1, 2 and 3 above, in
making the Company’s decision to enter into the Subscription Agreement with each
Investor, and to permit each of the Investor to purchase Units pursuant to the
Subscription Agreement and become a shareholder of the Company.  Each of the
Investors further acknowledges and agrees that, in the absence of such
Investor’s execution of this Agreement and such Investor’s covenants pursuant to
this





Agreement as provided for in Sections 1, 2 and 3 above, the Company would not
execute the Subscription Agreement with such Investor.




IN WITNESS WHEREOF, the undersigned have executed this Agreement, which may be
executed in counterparts, as of the date first written above.







MOSCOW CABLECOM CORP.

RENOVA MEDIA ENTERPRISES LTD.












 ______________

___________________






Name:

Vitaly Spassky

Name:  Andrew Intrater

Title:  Senior Vice President

Title:  Authorized Signatory






